Citation Nr: 0900295	
Decision Date: 01/06/09    Archive Date: 01/14/09  

DOCKET NO.  03-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected removal of bone growth from the 
right big toe, post-operative.

2.  Entitlement to a permanent disability rating of 60 
percent for service-connected gastroesophageal reflux disease 
(GERD) with irritable bowel syndrome. 

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected coronary artery disease with 
hypercholesterolemia.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected lumbar spine strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003, March 2005 and June 2007, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco Texas.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
At this hearing, the veteran submitted additional evidence 
consisting of VA treatment records dated from April 2008 to 
August 2008.  See 38 C.F.R. § 20.1304 (2008).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision.

Additionally, the Board notes that the veteran is in receipt 
of benefits for   
service-connected lumbar strain, currently evaluated as 20 
percent disabling.  A claim for an increased rating with 
regard to this disability was most recently adjudicated in a 
June 2007 rating decision, and has not been appealed.  The 
currently assigned rating for service-connected lumbar strain 
is a separate and distinct issue from the claim for service 
connection for degenerative disc disease of the lumbar spine.  
Therefore, the appropriate disability evaluation for the 
veteran's service-connected lumbar strain is not for 
consideration by the Board in adjudication of the 
degenerative disc disease claim.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service-connected removal of bone growth from the right 
big toe, post-operative, is manifested by limitation of 
flexion of the interphalangeal joint to 5 degrees, extension 
to five degrees, and degenerative arthritis of the 
metatarsophalangeal (MP) joint, resulting in a stiff and 
abnormal gait.  Overall, this condition is analogous to a 
moderate foot injury.  

2.  The RO's May 2007 award of the 60 percent disability 
rating for GERD with irritable bowel syndrome, to include 
providing for a future VA examination to assess its severity, 
was in accordance with VA statutes and regulations.

3.  On September 16, 2008, prior to promulgation of a 
decision by the Board on the issue of entitlement to a 
compensable rating for service-connected coronary artery 
disease with hypercholesterolemia, the veteran requested to 
withdraw his appeal on this issue.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for service-connected removal of bone growth from the 
right big toe, post-operative, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7805-5284 (2008).

2. There is no legal basis for the assignment of a permanent 
60 percent rating evaluation for service-connected GERD with 
irritable bowel syndrome that is not subject to re-
examination.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 C.F.R. 
§§ 3.327, 3.344, 3.951(b) (2008).

3. The criteria for withdrawal of a substantive appeal by the 
veteran for the issue of an increased rating in excess of 10 
percent for service-connected coronary artery disease with 
hypercholesterolemia have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any error related 
to this element is harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter as to his claim for 
an increased disability rating for removal of bone growth 
from the right big toe, post-operative, in November 2002, 
prior to the initial unfavorable rating decision on this 
issue in January 2003.  In March 2006, the veteran was sent 
notice with regard to the assignment of disability ratings 
and effective dates, and an additional VCAA notice in 
accordance with the holding of Vazquez-Flores was sent in May 
2008.  

The Board observes that the November 2002 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and of his and VA's 
obligations in obtaining relevant evidence.  However, only 
the May 2008 notice fully advised him of the types of lay and 
medical evidence he may submit and the diagnostic codes 
relevant to the rating of his service-connected right great 
toe disability.

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in June 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the May 2008 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for his increased disability 
claim regarding his right toe disorder have been met and the 
purpose of such notice, to promote proper development of the 
claim, has been satisfied.  See Vazquez-Flores at 41, citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's VA medical records and 
the reports of November 2002, November 2004, and January 2007 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claims.

The Board observes that the November 2002 and November 2004 
VA examiners do not report that the veteran's claims file was 
available for review; however, the Board does not find that 
this factor renders the examinations inadequate in this case.  
As these examinations were relevant to the veteran's 
increased rating claim, the objective findings at the VA 
examination are what are relevant to the claim, and any 
knowledge the examiner gained from a review of the claims 
file would not alter the objective findings upon examination 
and testing of the veteran at that time.  Further, the Board 
notes that the findings at each examination are not 
inconsistent with treatment records in the claims file at the 
time of the examinations.  Accordingly, the Board finds that 
the VA examination reports are not inadequate for rating 
purposes due to the lack of review of the claims file.  
Moreover, at the most recent examination, the examiner stated 
that the claims file was available and reviewed.  Based on 
the above analysis, the Board determines that a remand for 
another examination is unnecessary.  Thus, the Board 
concludes that there is sufficient medical evidence upon 
which the Board may base its decision. 
 
With regard to the veteran's claim for a permanent 60 percent 
rating evaluation for service-connected GERD with irritable 
bowel syndrome, the Board notes that the Court has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the veteran's appeal is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations.  Thus, as no reasonable possibility exists that 
any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is warranted.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(deficiency of VCAA notice is not prejudicial when a benefit 
could not be awarded as a matter of law); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Right toe disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected removal of bone growth from 
the right big toe, post-operative.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected removal of bone growth from 
the right big toe, post-operative, has been assigned a 10 
percent rating pursuant to 38 C.F.R. § 4.118 Diagnostic 
Codes 7805-5284 (2008).  The veteran contends that he has 
limited motion and flexibility with pain in the toe so as to 
warrant an increased rating. 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The veteran filed his present claim on August 22, 2002.  
Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as follows.  A 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002). 

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Initially, the Board notes that, as the veteran's scar 
results in limitation of motion, Diagnostic Code 7802, which 
only applies to scars which do not cause limitation of motion 
is not applicable in the present case.

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a "moderate" foot injury.  A 20 percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

By way of background, in a November 1997 rating decision 
service connection was granted for right toe growth, removal 
of toenails and a noncompensable rating was assigned.  In a 
May 2000 rating decision, the rating evaluation was increased 
to 10 percent.  The veteran did not timely perfect an appeal 
with regard to this rating.  

In August 2002, the veteran filed his present claim for 
increase which was denied in the January 2003 rating 
decision.  Thereafter, in response to the SOC, the veteran 
submitted a substantive appeal that indicated that the 
removal of his bilateral great toenails was a separate 
disability from the removal of a bone growth from his right 
great toe.  The RO then granted service connection for 
removal of the right great toenail and removal of the left 
great toenail in a December 2003 rating decision.  Both 
disabilities were evaluated as noncompensably disabling.  The 
veteran did not appeal this decision.  The disability of 
removal of bone growth from the right great toe continued to 
be evaluated as 10 percent disabling, and the propriety of 
this disability evaluation remains on appeal.

During the appeal, the veteran has been afforded three VA 
examinations to address his right great toe claim.  At the 
November 2002 VA examination, the examiner observed a 
surgical scar on the right toe.  He found that the 
interphalangeal joint on the right great toe had motion from 
zero to 20 degrees of flexion, compared to motion from zero 
to 45 degrees flexion of the interphalangeal joint of the 
left great toe.  The VA examiner further stated that the main 
problem was with the MP joint.  He indicated that there was 
an easily visible buildup of marginal changes in that joint 
bilaterally.  The right MP joint demonstrated 15 degrees 
dorsiflexion and 30 degrees plantar flexion, compared to the 
left MP joint, which demonstrated 45 degrees dorsiflexion and 
30 degrees plantar flexion.  The examiner observed that the 
stiffness of the right MP joint affected the veteran's gait 
and that he was unable to walk well on his right forefoot.  
X-rays showed some degenerative change of the first MP joint 
of the right foot, which the examiner stated explained the 
restricted movement.

A second VA examination was conducted in November 2004.  This 
examiner noted a surgical scar on the medial aspect of the 
right big toe.  He observed a 5 degree valgus deformity of 
the right great toe, resulting in the second toe rubbing 
against the first.  However, he reported that there was no 
callous present.  Flexion of the distal interphalangeal joint 
of the right great toe was limited to 5 degrees, and 
extension was limited to less than 5 degrees.  The examiner 
stated that the veteran experienced pain, due to his back, 
knee, and foot disabilities and when rising on his toes.  X-
rays showed degenerative joint disease of the first MP joint 
of the right great toe.

In a January 2007, VA examination the examiner reported that 
the veteran experienced an aching and burning sensation off 
and on, as well as occasional swelling.  The veteran also 
stated that increased walking bothered the right great toe 
and the disability interfered with his daily activities as a 
custodian.  The veteran denied additional limitation with 
flare-ups.

The objective findings of this examination were essentially 
the same as those found at the November 2004 VA examination, 
to include the range of motion measurements.  This examiner 
also stated that there was no additional limitation upon 
repetition or due to weakness, fatigue, or incoordination.  

The Board observes that the original right great toe injury 
and surgery focused on the interphalangeal joint, and that 
his current disability is in part due to degenerative joint 
disease of the MP joint.  However, the Board finds that there 
is an inadequate basis in the record upon which to determine 
that the symptoms related to the MP joint are unrelated to 
the disability of the interphalangeal joint.  Cf. Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Thus, the 
Board presumes that all symptoms related to the right great 
toe are a result of his service-connected disability. 

Based on the above evidence, the Board finds that an 
increased disability rating in excess of 10 percent is not 
warranted for the veteran's service-connected removal of bone 
growth from the right big toe, post-operative, at anytime 
during the entire appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Initially, the Board notes that the veteran 
has degenerative arthritis of his right great toe; therefore, 
Diagnostic Code 5003 is for consideration.  However, the 
Board observes that the limitation of motion of the veteran's 
right great toe is contemplated in the currently assigned 
disability evaluation.  Consequently, a separate rating under 
Diagnostic Code 5003 may not be assigned.

With regard to the diagnostic codes for scars, a review of 
the evidence related to the veteran's scar reflects that it 
is superficial and non-tender.  A higher rating under these 
codes would not be warranted unless the scar was shown to be 
deep or covering 12 square inches or more.

As for the rating criteria under Diagnostic Code 5284, again 
the Board notes that the symptomatology encompassed by the 
terms moderate, moderately severe, and severe is not 
explicitly found in the rating criteria.  In this case, the 
Board observes evidence of record indicates that the 
veteran's right great toe disability was manifested by a 
reduced range of motion in the interphalangeal joint, and 
degenerative changes in the right MP joint, which was 
affecting his gait.  These manifestations of the veteran 
right great toe disability are analogous to no more than a 
moderate foot injury under Diagnostic Code 5284.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's right great toe disability so as to warrant 
consideration of alternate rating codes.   

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected right toe disability present such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Although it is apparent that the disability impacts the 
veteran's activities of daily living and employment, there is 
no indication that the veteran has been repeatedly 
hospitalized or incapacitated by his service-connected 
disability in a way not addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 
Permanent rating for GERD with irritable bowel syndrome

Rating agencies are to handle cases affected by changes in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the VA laws and regulations.  38 C.F.R. § 3.344 (2008).  
However, when a disability has not become stabilized or is 
likely to improve, re-examination and, if necessary, 
reevaluation of the assigned disability rating is warranted.  
Id.

Re-examination will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, no periodic re-
examination will be scheduled if the disability is 
established as static; when the findings and symptoms shown 
by examinations have persisted without material improvement 
for a period of five years or more; where the disability is 
permanent in character and of such nature that there is no 
likelihood of improvement; in cases of veterans over 55 years 
of age, except under unusual circumstances; when the rating 
is the prescribed scheduled minimum rating; or where combined 
disability evaluation would not be affected if the future 
examination should result in reduced evaluation for one or 
more conditions. 
38 C.F.R. § 3.327 (2008).  However, none of the above 
guidelines are to be construed as limiting VA's authority to 
request reexaminations, or periods of hospital observation, 
at any time in order to ensure the disabilities accurately 
rated.  Id.

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2008).

The June 2007 rating decision assigned a 60 percent rating 
evaluation to the veteran's service-connected GERD with 
irritable bowel syndrome, effective February 27, 2007.  The 
veteran argues that the medical evidence reflects that the 
symptomatology of his service-connected is not going to 
improve, and thus, that the 60 percent rating evaluation 
assignment should be a permanent rating and not subject to 
re-examination.

Initially, the Board observes that the currently assigned 60 
percent rating evaluation has been in effect for less than 
two years; thus, it has not reached protected status.  With 
regard to possible improvement of the veteran's 
symptomatology, careful review of the medical evidence shows 
that the veteran's GERD has been resistant to treatment.  
Nevertheless, the record also reveals that a new treatment 
was prescribed in August 2008 and documentation as to the 
success or lack thereof, of this treatment is not associated 
with the claims file.  Therefore, it is apparent that there 
is still a chance for improvement in the veteran's GERD with 
irritable bowel syndrome.  Moreover, as indicated, even if 
the symptomatology of the veteran's disability was considered 
static, it is within VA's purview to schedule another VA 
examination to assess the current severity of the disability.

Accordingly, the claim for permanency of the currently 
assigned 60 percent rating for service-connected GERD with 
irritable bowel syndrome, not subject to reexamination, must 
be denied as a matter of law.  See 38 C.F.R. §§ 3.327, 3.344, 
3.951(b).

Coronary artery disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his September 2008 hearing, the veteran 
withdrew the issue of entitlement to a compensable rating for 
service-connected coronary artery disease with 
hypercholesterolemia; hence, there are no allegations of 
errors of fact or law for appellate consideration for these 
issues.  Accordingly, the Board does not have jurisdiction to 
review this issue.  The issue of entitlement to a compensable 
rating for service-connected coronary artery disease with 
hypercholesterolemia is, therefore, dismissed.


ORDER

An increased disability rating in excess of 10 percent for 
service-connected removal of bone growth from the right big 
toe, post-operative, is denied.

A permanent 60 percent disability rating for service-
connected GERD with irritable bowel syndrome is denied.

The appeal as to the issue of an increased rating in excess 
of 10 percent for service-connected coronary artery disease 
with hypercholesterolemia is dismissed.


REMAND

The veteran has claimed that his degenerative disc disease of 
the lumbar spine is related to his military service, to 
include as secondary to his service-connected lumbar spine 
strain.  The Board determines that a remand is required for 
further development of this issue.

The record reflects that the veteran has a current diagnosis 
of degenerative disc disease, and there are two VA 
examinations relevant to the severity of his service-
connected lumbar spine strain.  However, no opinion has been 
obtained as to the etiology of the degenerative disc disease, 
especially with regard to whether it is associated with his 
service-connected lumbar strain.  

Thus, the Board determines that the medical evidence of 
record is insufficient for rendering a decision on this 
claim.  Consequently, a remand is required in order to obtain 
a VA examination and opinion with regard to the etiology of 
the veteran's degenerative disc disease.

Further, the Board observes that, while this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection to conform the 
regulation to the holding of Allen v. Brown, 7 Vet. App. 439 
(1995).  
See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, as indicated by Allen and 38 C.F.R. 
§ 3.310.



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection 
for his degenerative disc disease of 
the lumbar spine, to include notice 
that the evidence should show that the 
veteran's degenerative disc disease was 
incurred or aggravated beyond its 
normal progression as a result of his 
service-connected lumbar strain, in 
accordance with Allen.

2.	Schedule the veteran for a VA 
examination to assess the existence and 
etiology of his degenerative disc 
disease of the lumbar spine.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon review of the record 
and examination of the veteran, the 
examiner should address the following 
questions:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's 
degenerative disc disease of the 
lumbar spine is a result of his 
military service?

b.	If the answer to (a) is negative, 
is it at least as likely as not 
that the veteran's degenerative 
disc disease of the lumbar spine 
is due to or associated with his 
service-connected lumbar strain?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence, the veteran's service 
connection claim should be 
readjudicated, to include all evidence 
received since the April 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


